Citation Nr: 1336443	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-09367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for dermatitis.  

2.  Entitlement to service connection for a heart disorder, to include chest palpitations/pain and a murmur.  

3.  Entitlement to service connection for liver cysts.  

4.  Entitlement to service connection for a psychiatric disorder, to include major depressive disorder.  

5.  Entitlement to service connection for an eye disorder.  

6.  Entitlement to an initial compensable disability rating (or evaluation) for hemorrhoids.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is also the appellant, had active service from January 2007 to July 2008.  He also had many years of National Guard Service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico.  

The issue of entitlement to service connection for an eye disorder is remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Dermatitis had its onset in service.  

2.  Liver cysts of service origin have not been demonstrated.  

3.  A cardiovascular disorder, to include a heart condition and/or a murmur, has not been shown to be present; the Veteran's chest pain is non-cardiac in nature and his palpitations have been attributed to anxiety.  

4.  Major depressive disorder had its onset in service.  

5.  The Veteran's hemorrhoids are not large, thrombotic, or irreducible, do not have excessive redundant tissue, and have not caused persistent bleeding, anal fissures, or secondary anemia at any time.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, dermatitis was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for liver cysts have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

3.  A cardiovascular disorder, to include a heart condition and/or a murmur, also claimed as chest pains and heart palpitations, was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

4.  Resolving reasonable doubt in favor of the Veteran, major depressive disorder was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

5.  The criteria for a compensable evaluation for hemorrhoids have not been met at any time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

As it relates to the issues of service connection for dermatitis and major depressive disorder, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on these claims, as it relates to these issues, further assistance is not required to substantiate that element of the claims.

As it relates to the claims for service connection for liver cysts and a heart disorder/disorder, also claimed as chest palpitations/murmurs, the RO, in a September 2008 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The September 2008 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

With regard to the issue of an initial higher evaluation for hemorrhoids, because the Veteran's appeal arises from his disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date).

As it relates to the duty to assist and all issues, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence.  No additional pertinent evidence has been identified by the claimant. 

As it relates to the necessity for an examination, as to the issue of service connection for liver cysts, the Veteran was afforded a VA examination in October 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the examination report set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be adequate for rating purposes.  The examination report provided a history supplied by the Veteran and detailed examination results and provided sufficient information to properly address the Veteran's claim and also provided an opinion as to whether the Veteran currently had liver cysts. 

As it relates to the necessity for an examination and the issue of service connection for heart disorder, to include chest pain and palpitations, the Board notes that the Veteran was afforded a VA examination in October 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the examination report set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be adequate for rating purposes.  The examination report provided a history supplied by the Veteran and detailed examination results and provided sufficient information to properly address the Veteran's claim and also provided an opinion as to whether the Veteran currently had any cardiovascular disorder.  

As to the appeal for a higher initial evaluation for hemorrhoids, the Veteran has been afforded VA examinations in October 2008 and April 2012.  The examination reports provided a detailed history and comprehensive examination results to properly address the Veteran's disability.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claims, including by submission of statements by him and through his representative and by being afforded the opportunity to appear at a hearing if so desired.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further notice or action is necessary to assist the Veteran in substantiating these claims.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  In this case, the Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). 

Service Connection-General Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, cardiovascular disease is "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

The claimed dermatitis, major depressive, and liver cyst disorders are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker, 708 F.3d 1331.

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Service Connection for Dermatitis

The Veteran maintains that his current dermatitis had its onset in service.  At a VA examination in October 2008, the Veteran reported having had itching and erythema of the right leg in service in 2007, and that he had skin problems since then. 

A review of the service treatment records reveals that he was seen for dermatitis in February 2008.  At that time, the Veteran's skin texture was noted to be abnormal and flaking.  Color and pigmentation were abnormal with a large oval patch on the right medial lower leg, purple in color with rough texture.  A diagnosis of dermatitis was rendered.  The Veteran was prescribed Triamcinolone at that time.  

In conjunction with his claim, the Veteran was afforded a VA examination in October 2008.  At the time of the examination, the Veteran reported having had itching and erythema of the right leg in 2007.  Physical examination performed at that time revealed a 2 x 2 inch area of erythema and scaly lesion with no discharge or swelling localized in the right leg.  The examiner rendered a diagnosis of non-specific dermatitis.  The Veteran has reported having skin problems since that time.  

The Veteran has met the criteria for a grant of service connection in that he has been found to have a current disability-dermatitis; in that dermatitis was found in service; and in that the in-service dermatitis has continued from service to the present time.  Given the foregoing, and resolving reasonable doubt in the Veteran's favor, service connection for dermatitis of the right leg is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Liver Cysts

The Veteran maintains that he currently has liver cysts related to his period of active service.  He reports abdominal pain, which he believes is a symptom of liver cysts. 

The Board finds that the weight of the evidence against a finding of a current disability of liver cysts.  A review of the Veteran's service treatment records reveals that he was found to have simple hepatic cysts on a CT IVP performed in May 2008.  

In November 2008, the Veteran was afforded a VA liver examination.  At the time of the examination, the Veteran indicated that he was not told that he had a liver cyst, only renal cysts.  The examiner reported that the Veteran denied having this condition.  Clinical testing performed at that time revealed normal findings.  An ultrasound performed at that time revealed no liver cysts.  The examiner rendered a diagnosis of no medical evidence of a liver cyst.  There have been no subsequent findings of liver cysts.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of 38 U.S.C.A. § 1110 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and, therefore, the decision based on that interpretation must be affirmed).  The Federal Circuit has held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to sometime in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

While the Veteran may be competent to report having abdomen pain, he has not been shown to have the requisite training or credentials needed to ascertain whether he currently has liver cysts as this is a medically complex question.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The competent evidence, consisting of the October 2008 VA examiner's opinion following a thorough review of the claims folder, along with no post-service findings of liver cysts, affirmatively shows that the Veteran does not currently have liver cysts.  As explained, there is no current, competent evidence of liver cysts.  As such, the criteria for service connection have not been met, and the Veteran's claim for service connection for liver cysts must be denied.

Service Connection for a Heart Disorder

The Veteran maintains that he currently has a heart disorder, to include chest palpitations/pain and a murmur, which began on his period of active service.  At a VA examination in October 2008, the Veteran reported having the onset of chest pain during service in 2007.  

A review of the record reveals that the Veteran was seen with complaints of atypical chest pain on several occasions during service along with complaints of a racing heart, palpitations, sweating of the feet and hands, and getting shaky 2-3 times per week with anxiety.  

The Veteran was afforded a full cardiac workup in December 2007.  A stress test performed at that time revealed normal findings.  An electrocardiogram also revealed normal findings.  No acute cardiopulmonary process was demonstrated on chest x-ray.  

The Veteran was afforded a VA examination in October 2008.  At the time of the examination, the Veteran reported having the onset of chest pain in 2007.  The examiner observed that in a December 2007 outpatient treatment record it was noted that the Veteran had palpitations secondary to his anxiety.  The Veteran indicated that no other chest pains had occurred.  The Veteran also reported the onset of a murmur in 2007.  The examiner diagnosed the Veteran as having non-cardiac chest pain.  He also diagnosed the Veteran as having palpitations as a manifestation of his anxiety.  The examiner further reported that the Veteran did not have evidence of a heart murmur on examination.  

The Board finds that the weight of the evidence demonstrates that the Veteran does not have currently have a heart disability, to include heart disease and/or a heart murmur.  While the Veteran was seen with complaints of chest pain and palpitations in service, service treatment records reveal no complaints or findings of a heart disease/disorder in service.  A heart disease/disorder has also not been shown in post-service treatment records. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich, 104 F. 3d 1328 (holding that the VA's and the Court's interpretation of 38 U.S.C.A. § 1110 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  The Federal Circuit has held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to sometime in the past.  Gilpin, 155 F.3d 1353; see also McClain, 21 Vet. App. at 321 (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

While the Veteran may be competent to report having chest pain and palpitations, he has not been shown to have the requisite training or credentials needed to ascertain whether the he currently has a heart disorder or disease as this is a medically complex question.  See Jandreau, 492 F. 3d 1372.  The cardiovascular system is internal and an unseen body system, and abnormalities within the cardiovascular system are not observable by the senses.  See Lendenmann v. Principi, 3 Vet. App. 345, 348 (1991) (using a medical dictionary to define "Ischemia" as "hypoemia; local anemia due to mechanical obstruction (mainly arterial narrowing) of the blood supply"); Allday v. Brown, 7 Vet. App. 517, 523 (1995) (using medical authority to define ischemia as localized tissue anemia due to obstruction of the inflow of arterial blood).    

While a few symptoms may be observable, there are many possible etiologies for such basic symptoms such as chest pain and palpitations.  The Veteran has not been shown to be capable of differentiating symptoms such as chest pain due to heart disease or disorder from other causes, as to do so would require medical knowledge of all potentially diagnosable disorders based on such symptoms alone and knowledge of factors that differentiate one diagnosis from another.  Additionally, special clinical testing such as X-rays, blood pressure testing, echocardiogram ultrasound, electrocardiogram, stroke or carotid artery ultrasound, abdominal aortic aneurysm ultrasound, hardening of the arteries test, peripheral arterial disease test is required to diagnose cardiovascular disorders or heart disease.  See 38 C.F.R. § 4.100 (2013) (recognizing testing such a electrocardiogram, echocardiogram, or X-ray as clinical tests to measure cardiovascular disorders such as cardiac hypertrophy or dilatation, as well as METs testing to measure actual disability).   

The evidence, consisting of in-service and post-service treatment records along with the October 2008 VA examiner's opinion, following a thorough review of the claims folder and comprehensive examination of the Veteran, affirmatively shows that the Veteran does not currently have heart disease/disorder, to include a murmur.  The Veteran's palpitations have been attributed to anxiety problems and the chest pain has been found to be atypical.  Because a current disability has not been demonstrated, the presumptions referable to chronic diseases could not serve to establish service connection.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  As explained, there is no current, competent evidence of heart disease/disorder, with the complaints of palpitations being attributed to anxiety and the chest pain being found to be atypical in nature.  As such, the criteria for service connection have not been met, and the Veteran's claim for service connection must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Psychiatric Disorder

The Veteran maintains that he currently has a psychiatric disorder which had its onset in service, and that service connection is warranted for this disorder.  The Veteran reported that he had been nervous since service in May 2007.  He reported that the main stressor was alleged harassment by the chain of command during service.  

A review of the Veteran's service treatment records reveals that he was first seen in September 2007 by a psychiatrist at the "POPC" in Puerto Rico while on convalescent leave from his tour at GITMO.  The Veteran reported that he had been nervous since May 2007.  His main stressor was alleged harassment by his chain of command.  A diagnosis of adjustment disorder with depressed mood was rendered at that time.  The Veteran was seen later that month, at which time his medication intake was increased.  Later again that month, the Veteran was seen in the emergency room.  He was subsequently brought to Dr. M's clinic after he was found wandering around by his chain of command.  The Veteran was seen for several visits by Dr. M. with a final diagnosis of adjustment disorder with depressed mood.  

In a March 2008 report, it was indicated that the Veteran had a diagnosis of major depressive disorder, single episode, moderate, manifested by persistently depressed mood, insomnia, poor concentration, lack of energy, lack of interest in activities, and associated anxiety symptoms.  The Veteran's depressive symptoms were found to likely cause impairment if he returned to duties as a non-commissioned officer.  He was noted to have a medical condition that precluded him from deployment.  He continued to experience thoughts of violence towards his chain of command, which were related to his Axis I diagnoses and his Axis II diagnosis of narcissistic personality traits.  

In a May 2008 physical evaluation board report, it was found the Veteran had a diagnosis of major depressive disorder requiring psychotropic medication and outpatient treatment.  He was found to be unable to maintain an acceptable level of attention and concentration to carry out instructions and was unable to complete tasks in a timely manner, requiring special supervision.  The Veteran was rated as 30 percent disabled with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The disorder was found to not be as a result of misconduct, willful neglect, or unauthorized absence; was found to have been incurred or aggravated while entitled to basic pay; was found to be in the line of duty; and was found to be the proximate result of performing duty.  

Subsequent to service, the Veteran was afforded a VA examination in October 2008.  The examiner indicated that the Veteran had been requested to urinate into a cup for toxicology purposes and initially attempted to alter the sample.  He then refused to provide another sample.  The examiner noted that the Veteran had been hospitalized at a VA facility in October 2008, with Axis I diagnoses of substance induced mood disorder, alcohol abuse, and cocaine abuse.  The examiner indicated that a diagnosis was being deferred based upon the Veteran's lack of cooperation with providing a urine sample.  

Private treatment records associated with the claims folder reveal that subsequent to service the Veteran was diagnosed as having bipolar disorder with depression, severe major depression, and recurrent major depression, in various medical records associated with the claims folder following service.  

The Veteran was afforded a VA examination in May 2011.  The examiner indicated that the claims folder was available and had been reviewed.  In the military history portion of the examination, it was noted that the Veteran liked to drink beer but there were no findings of substance abuse or use.  

The examiner noted that the Veteran denied alcohol or drug use but the record was positive for cocaine use in 2008 and 2011.  Following examination, an Axis I diagnosis of mood disorder, substance induced, was rendered.  The examiner noted that the Veteran developed a mental disorder in service.  He further indicated that the record showed a history of alcohol abuse and positive urines for cocaine in 2008 and 2011.  The examiner stated that the mood disorder was substance induced and that there was no other mental condition found on current examination.  

In the current case, the Board will resolve doubt in the Veteran's favor as to whether he currently has major depressive disorder related to his period of active service.  The Veteran was found to have major depressive disorder during his period of active service which was incurred in the line of duty and not the result of willful misconduct.  The Board does note that the Veteran was treated for drug and alcohol abuse subsequent to service, which the current VA examiner indicated was the cause of the current mood disorder.  However, the VA examiner also noted that the Veteran's in-service mental condition caused problems of anxiety, depression, hallucinations, and paranoid ideations.  Moreover as noted above, diagnoses of bipolar disorder with depression, severe major depression, and recurrent major depression were rendered subsequent to the Veteran's period of service.  

Resolving reasonable doubt in favor of the Veteran, service connection is warranted for major depressive disorder based upon the in-service findings resulting in his being found unfit for duty, the diagnoses rendered following service, and equipoise evidence that at least a portion of the Veteran's current symptoms were at least as likely as not related to what he had in service.  For these reasons, and resolving reasonable doubt in favor of the Veteran, service connection is warranted major depressive disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Evaluation of Hemorrhoids

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Service connection is currently in effect for hemorrhoids, which has been assigned a noncompensable disability evaluation.  Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a noncompensable evaluation is warranted for mild or moderate hemorrhoids.  A 10 percent evaluation is warranted for large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent disability evaluation is warranted for internal or external hemorrhoids with persistent bleeding and with secondary anemia or fissures. 

At the time of an October 2008 VA examination, the Veteran reported the onset in 2007 when having bright red bloods in his stools.  The Veteran indicated that he currently had a small amount of blood on the tissue paper and some burning and itching in the anal area.  The Veteran stated that the condition had been intermittent with remissions.  The Veteran reported using Anusol rectal suppositories and ice packs.  The Veteran did not have difficulty passing stool, tenesmus, or swelling.  Pain, burning, and anal itching were present.  There was a history of occasional bleeding.  This occurred about four times per year.  There was no thrombosis, fecal incontinence, or perianal discharge.  

Physical examination performed at the October 2008 VA examination revealed no hemorrhoids.  The Veteran also did not have an anorectal fistula, anal or rectal stricture, impaired sphincter, or rectal prolapse.  The examiner rendered a diagnosis of external hemorrhoids during military service, no evidence of hemorrhoids on examination.  The examiner noted that during episodes of hemorrhoids, the Veteran had decreased concentration, inappropriate behavior, poor social interaction, and pain.  

At the time of an April 2012 VA examination, the Veteran complained of bright red blood in the toilet at least twice a month with associated inflammation, burning, and itching in the anal area.  The Veteran used Hydrocortisone rectal cream as needed.  The Veteran was noted to have mild/moderate hemorrhoids.  They were not large or thrombotic, irreducible, with no excessive redundant tissue evidencing frequent occurrences.  There was also no persistent bleeding or secondary anemia.  Fissures were also not present.  The Veteran did complain of anal itching several times per month.  Physical examination revealed no external hemorrhoids.  The examiner stated that the Veteran's hemorrhoid condition had no impact on his ability to work.  

In short, the Veteran does not have large, thrombotic, or irreducible hemorrhoids.  There have also been no findings of excessive redundant tissue, which would be evidence of frequent recurrences.  There have also been no findings of fissures or secondary anemia.  As such, an initial compensable evaluation is not warranted at any time.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for hemorrhoids.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  See 38 C.F.R.§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hemorrhoids are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7336, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's hemorrhoids have manifested in no more than mild/moderate hemorrhoids, treated with Anusol cream.  These symptoms are part of the schedular rating criteria.  In the absence of exceptional factors associated with hemorrhoids, 

the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Service connection for dermatitis of the right lower extremity is granted. 

Service connection for liver cysts is denied.  

Service connection for a heart disorder, to include chest palpitations/pain and a murmur, is denied.  

Service connection for major depressive disorder is granted.  

An initial compensable disability evaluation for hemorrhoids is denied.  


REMAND

Service Connection for an Eye Disorder

A review of the Veteran's service treatment records reveals that he was diagnosed as having blepharochalasis and presbyopia in service.  At the time of an October 2008 VA examination, the Veteran was diagnosed as having refractive error, mild dry eyes, bilateral incipient cataracts, and dermatochalasis.  The examiner indicated that the loss of vision was caused by or a result of the Veteran's refractive error and his symptoms to mild dry eyes.  He also stated that the dermatochalasis was age-related.  The examiner opined that none of the diagnoses were related to the Veteran's military service.  

While the Board notes that the Veteran was afforded a VA examination, the examiner did not have the claims folder available when rendering his opinion.  Moreover, the Board observes that dermatochalasis and blepharochalasis are separate distinct eyelid disorders which can cause other eye conditions.  Based upon the above, the Veteran should be afforded an additional VA eye examination, with the examiner determining the presence of all current eye disorders and their relationship, if any, to his period of service.  

Accordingly, the issue of service connection for an eye disorder is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA eye examination to determine the nature and etiology of any current eye disorder and its relationship, if any, to his period of service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, and to identify all current eye disorders.  The examiner should specifically offer the following opinion:  

It is as likely as not (50 percent probability or greater) that any current eye disorder had its onset in service or is otherwise related to active service? 

The examiner should provide a rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.

2.  When the above development has been completed, readjudicate the issue of service connection for an eye disorder.  If the benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


